


COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Turner, 2012
    ONCA 570

DATE: 20120905

DOCKET: C54411

MacPherson, Armstrong and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Turner

Appellant

Mark Halfyard, for the appellant

Roger Shallow, for the respondent

Heard: June 14, 2012

On appeal from the order of Justice Nancy Backhouse of
    the Superior Court of Justice, dated October 11, 2011, granting an application
    for an order of
certiorari
and
mandamus
quashing the
    appellants discharges on counts 50, 51, 52 and 53 of a criminal Information
    and directing the preliminary inquiry judge to commit the respondent to stand
    trial on those counts, reported at 2011 ONSC 5662.

Armstrong J.A.:

introduction

[1]

This is an appeal from the order of Justice Nancy Backhouse of the
    Superior Court of Justice in which she granted an application for
certiorari
and
mandamus
quashing the appellants discharge on five criminal
    offences and granting an order that he be committed for trial.

[2]

For the reasons that follow, I would allow the appeal.

background

[3]

On April 1, 2009 at 5:00 a.m., the Toronto police executed a search
    warrant at Unit 18, 117 Omni Drive in Toronto.  After breaking through the
    apartment door, the police found three people in the apartment: Angela Gray, her
    daughter Jessica, and the appellant.  The apartment contained two bedrooms, a
    living room, a kitchen and a bathroom.

[4]

Upon entering the apartment, the police found the appellant standing
    just inside the doorway of one of the two bedrooms.  He was facing the hallway
    adjacent to the bedroom.  Upon searching the bedroom, the police found the
    appellants drivers license on the bedroom floor.  There was no evidence that
    the drivers license contained any information connecting the appellant to the
    apartment, or of how long it had been on the floor.  Just over $1,000 in cash
    was found on the night table.  More cash was found between the mattresses on
    the bed.  Additional cash was found in the pockets of two pairs of jeans in the
    bedroom closet.  There was no evidence whether the jeans belonged to the
    appellant, or even whether they were mens or womens.  Also inside the same
    bedroom closet, the police found the passports belonging to Ms. Gray and her
    daughter.

[5]

A loaded gun was found concealed under some folded clothing on a shelf
    inside the closet.  The gun had no serial number.  The guns magazine contained
    nine rounds of ammunition.

[6]

Ms. Gray provided a statutory declaration disclaiming ownership and
    knowledge of the gun and ammunition.  Her daughter gave a video statement to
    the police to the effect that the firearm did not belong to her.

[7]

The appellant was charged with a number of offences including the
    following:

(i)    possession
    of a loaded, prohibited firearm

(ii)   possession
    of a firearm knowing its possession is unauthorized

(iii)  unauthorized
    possession of a firearm

(iv)  possession
    of a firearm knowing it was obtained by the commission of an offence

(v)   possession
    of a firearm with its serial number removed

the reasons of the prel
I
minary
    inquiry judge

[8]

After reviewing the relevant law governing the role of a judge presiding
    over a preliminary inquiry, the preliminary inquiry judge reviewed the evidence
    as outlined above and the relevant law concerning offences of unlawful
    possession.

[9]

In applying the law to the evidence before her, the preliminary inquiry
    judge noted that there was no evidence that could establish the appellant was
    in personal or actual possession of the firearm.  To succeed, the Crown must
    show sufficient evidence to establish constructive possession,
i.e.
evidence that he knew the gun was in the closet and evidence that he exercised
    control over it.

[10]

The
    preliminary inquiry judge concluded that the evidence before the court was
    insufficient to establish constructive possession.  She noted that there were gaps
    in the evidence including no evidence connecting the appellant to the location
    in the closet where the gun was found and, indeed, no evidence that the bedroom
    was his bedroom.

THE APPLICATION JUDGES REASONS

[11]

The
    nub of the application judges reasons quashing the appellants discharge is
    found in paras. 11 and 17 of her reasons:

In my respectful opinion, the learned judge focused on what was
    missing in the Crowns case rather than in considering whether what was there
    was sufficient.  In particular, the learned judges recitation at paragraph
    22(5) of her decision that there is no evidence that bedroom one belonged to
    Mr. Turner, ignores 4 key primary facts: (1) Shortly after the police breached
    the door to the apartment, he alone was found in the bedroom; (2) at 5 a.m. in
    the morning; (3) as was his drivers license which was on the floor; (4) some
    cash was in clear sight.  Defence counsel submitted that the Crown did not take
    the position that the cash was proceeds of crime and most of the money was not
    in plain view.  In my view, it is reasonable to infer that one does not leave
    cash around in a bedroom one is not occupying and that the accused, being the
    one found in the room, was the one occupying it.

...

In my opinion, her conclusion that no reasonable inference
    emerges on all of the proved primary facts is unreasonable.  I find that the
    learned judge failed in her statutory obligations to consider the whole of the
    evidence as required by Section 548(1)(b) of the Criminal Code.  I also
    conclude that in her listing of negative factors she drew inferences, for
    example, for the presence of the drivers license on the floor, instead of in a
    drawer, but ignored the inference that the presence of the accuseds license on
    the floor could lead to an inference that the accused was in occupation of the
    room in which the gun was found.

[12]

In
    respect of the application judges treatment of the cash on the bedroom floor,
    it is unfortunate that she did not have available to her the transcript of the
    Crowns submissions before the preliminary inquiry judge.  Those submissions
    were made available to us on the argument of the appeal.  The transcript
    reveals that the Crown did not rely on the presence of the cash in the bedroom
    to draw an inference that the appellant had both the requisite knowledge and
    control of the gun and ammunition.

THE grounds of appeal

[13]

The
    appellant raises the following grounds of appeal:

(i)

The
    application judge erred by concluding that the preliminary inquiry judge failed
    to consider the evidence as a whole.

(ii)

The
    application judge erred in finding that the preliminary inquiry judge
    improperly focused on what was missing rather than on the sufficiency of the
    evidence.

(iii)

The preliminary
    inquiry judges finding of insufficient circumstantial evidence is not
    reviewable even if she is wrong.

ANALYSIS

[14]

Before
    considering the individual grounds of appeal, I wish to review briefly the
    relevant case law.

[15]

The
    seminal case on the test to be applied by a preliminary hearing judge is
United
    States of America v. Sheppard
, [1977] 2 S.C.R. 1067 at p. 1080:

I agree that the duty imposed upon a justice under s. 475(1)
    is the same as that which governs a trial judge sitting with a jury in deciding
    whether the evidence is sufficient to justify him in withdrawing the case
    from the jury and this is to be determined according to whether or not there is
    any evidence upon which a reasonable jury properly instructed could return a
    verdict of guilty.  The justice, in accordance with this principle, is, in my
    opinion, required to commit an accused person for trial in any case in which
    there is admissible evidence which could, if it were believed, result in a
    conviction.

[16]

McLachlin
    J. (as she then was) in
R. v. Charemski
, [1998] 1 S.C.R. 679, made it
    clear that the sufficiency of evidence cannot be assessed without reference to
    the ultimate burden on the Crown to prove the case beyond a reasonable doubt.
Charemski
concerned the sufficiency of the evidence for a directed verdict.  McLachlin J.
    said at p. 701:

... sufficient evidence must mean sufficient evidence to
    sustain a verdict of guilt beyond a reasonable doubt; merely to refer to
    sufficient evidence is incomplete since sufficient always relates to the
    goal or threshold of proof beyond a reasonable doubt.  This must constantly be
    borne in mind when evaluating whether the evidence is capable of supporting the
    inferences necessary to establish the essential elements of the case.

[17]

In
    this case, where there is no direct evidence to establish possession, the
    preliminary hearing judge must engage in a limited weighing of the
    circumstantial evidence.  This point was emphasized by McLachlin J. in
Charemski
at p. 699.  Again, in
R. v. Arcuri
, 2001 SCC 54, [2001] 2 S.C.R. 828,
    McLachlin C.J. said at para. 23:

The judges task is somewhat more complicated where the Crown
    has not presented direct evidence as to every element of the offence. The
    question then becomes whether the remaining elements of the offence  that is,
    those elements as to which the Crown has not advanced direct evidence  may
    reasonably be inferred from the circumstantial evidence.  Answering this
    question inevitably requires the judge to engage in a limited weighing of the
    evidence because, with circumstantial evidence, there is, by definition, an
    inferential gap between the evidence and the matter to be established  that
    is, an inferential gap
beyond
the question of whether the evidence
    should be believed: see
Watts Manual of Criminal Evidence
,
supra
,
    at § 9.01 (circumstantial evidence is any item of evidence, testimonial or
    real, other than the testimony of an eyewitness to a material fact.  It is any
    fact from the existence of which the trial of fact may infer the existence of a
    fact in issue);
McCormick on Evidence
,
supra
, at pp. 641-42
    ([c]ircumstantial evidence ... may be testimonial, but even if the
    circumstances depicted are accepted as true, additional reasoning is required
    to reach the desired conclusion).  The judge must therefore weigh the evidence
    in the sense of assessing whether it is reasonably capable of supporting the inferences
    that the Crown asks the jury to draw.  This weighing, however, is limited.  The
    judge does not ask whether she herself would conclude that the accused is
    guilty.  Nor does the judge draw factual inferences or assess credibility.  The
    judge asks only whether the evidence,
if believed
, could reasonably
    support an inference of guilt. [Emphasis in original.]

[18]

The
    jurisdiction of a reviewing court on an application to quash the decision of a
    preliminary inquiry judge is very limited.  In
R. v. Russell
, 2001 SCC
    53, [2001] 2 S.C.R. 804, McLachlin C.J. said at para. 19:

The scope of review on
certiorari
is very limited. 
    While at certain times in its history the writ of
certiorari
afforded
    more extensive review, today
certiorari
runs largely to jurisdictional
    review of surveillance by a superior court of statutory tribunals, the term
    jurisdiction being given its narrow or technical sense:
Skogman v. The
    Queen
, [1984] 2 S.C.R. 93, at p. 99.  Thus, review on
certiorari
does not permit a reviewing court to overturn a decision of the statutory
    tribunal merely because that tribunal committed an error of law or reached a
    conclusion different from that which the reviewing court would have reached. 
    Rather
certiorari
permits review only where it is alleged that the
    tribunal has acted in excess of its assigned statutory jurisdiction or has
    acted in breach of the principles of natural justice which, by the authorities,
    is taken to be an excess of jurisdiction:
Skogman
,
supra
, at p.
    100 (citing
Forsythe v. The Queen
, [1980] 2 S.C.R. 268).

[19]

I
    now turn to the specific grounds of appeal.


(i)

Did the preliminary inquiry judge fail to
      consider the evidence as a whole?


[20]

In para. 11 of her reasons, the application judge concludes that the
    preliminary inquiry judge ignored four key primary facts.  I will consider each
    of these individually in the order addressed by the application judge, and then
    collectively to determine whether they support a reasonable inference of
    constructive possession.

[21]

First,
    the application judge concluded that the appellant was found in the bedroom
    alone.  At para. 14 of her reasons, the preliminary inquiry judge said:

When Det./Const. Skelhorne entered the apartment, he located
    Mr. Turner standing inside bedroom one no more than six inches from the rooms
    doorway.  He was facing the apartments hallway.  No one else was in that
    bedroom.

In my view, the mere presence of the appellant
    standing close to the doorway of the bedroom does not establish much. It certainly
    does not by itself raise the inference that the appellant had the requisite knowledge
    and control of the gun, which was carefully hidden among folded clothing on a
    shelf in the bedroom closet.

[22]

Second,
    it was 5:00 a.m. in the morning.  The preliminary inquiry judge referred to the
    time as shortly after 5:00 a.m..  She made no further comment about the time. 
    The application judge did not explain why this fact was significant.

[23]

Third,
    the appellants drivers license was on the floor of the bedroom.  We know
    nothing more other than the license was identified as the appellants license. 
    There is no evidence as to what address was shown on the license.  This
    evidence does not, in my view, suggest an inference that could reasonably
    establish the requisite knowledge and control of the gun hidden in the closet.

[24]

Fourth,
    some of the cash in the bedroom was in clear sight.  The application judge said
    the following in respect of the cash:

In my view, it is reasonable to infer that one does not leave
    cash around in a bedroom one is not occupying and that the accused, being the
    one found in the room, was the one occupying it.

As already mentioned, the application judge did not
    have the advantage of the transcript of submissions made before the preliminary
    inquiry judge, which reveal that Crown counsel at the preliminary inquiry did
    not rely on this evidence to support the case for committal.  It is therefore not
    surprising that no mention was made of the cash by the preliminary inquiry
    judge.  However, even if it had been relied upon, there is no evidence tying
    the cash to the appellant, so it can scarcely be used to tie the appellant to
    the bedroom.

[25]

The
    record before the court does not establish that the preliminary hearing judge
    ignored the key primary facts isolated by the application judge.

[26]

I
    now turn to the question whether the combination of the appellant standing
    alone in the bedroom at 5:00 a.m. with his drivers license on the floor leads
    to the conclusion that there was sufficient evidence to establish knowledge and
    control of the gun.  I am satisfied that the combination of those facts does
    not change the conclusion reached by the preliminary inquiry judge.

[27]

The
    preliminary inquiry judge was alive to all of the relevant evidence and that
    the evidence needed to be considered as a whole.  At para. 10(8) of her
    reasons, she said:

It is necessary to consider the cumulative effect of the
    evidence said to point towards guilt on the part of the accused.  Especially in
    a case premised wholly or in large measure upon circumstantial evidence, it is
    improper to isolate a particular piece of evidence and to then discuss any
    probative force flowing therefrom without regard to the context of the totality
    of the evidence.

Even if the preliminary inquiry judge did not consider the
    so-called key primary facts at length in her analysis, she was not ignorant
    of them. Her reasons need not reflect a verbalization of the entire process
    engaged in to reach a conclusion: see
R. v. Morrissey
(1995), 22 O.R.
    (3d) 514 (C.A.) at p. 525.


(ii)

Did the application judge err in finding that
      the preliminary inquiry judge improperly focused on what was missing rather
      than on the sufficiency of the evidence?


[28]

The
    application judge concluded that the preliminary inquiry judge focused on what
    was missing in the Crowns case rather than considering whether the evidence
    was sufficient to meet the
Sheppard
test.  While it is certainly true
    that the preliminary inquiry judge listed a number of gaps in the evidence, she
    did so, in my view, to satisfy herself that the evidence led by the Crown was
    incapable of filling those gaps in order to meet the
Sheppard
test. 
    Put another way, she was assessing whether the inferences considered by the
    Crown were reasonable, which she was required to do.


(iii)

Is the preliminary inquiry judges finding of
      insufficient circumstantial evidence reviewable?


[29]

In
R. v. Deschamplain
, 2004 SCC 76, [2004] 2 S.C.R. 601 at para. 23,
    Major J. speaking for the majority said:

... it is not a jurisdictional error for the preliminary inquiry
    judge, after considering the whole of the evidence and where there is an
    absence of direct evidence on each essential element of the offence, to
    erroneously conclude that the totality of the evidence (direct and
    circumstantial) is insufficient to meet the test for committal and to
    consequently discharge the accused under s. 548(1)(
b
): see
Arcuri,
    supra
, at paras. 21-23;
Russell, supra
, at para. 26.  In that
    situation, it would be improper for a reviewing court to intervene merely
    because the preliminary inquiry judges conclusion on sufficiency differs from
    that which the reviewing court would have reached: see
Russell, supra
,
    at para. 19.

[30]

While
    I am satisfied that the preliminary inquiry judge made no error in her
    consideration of the whole of the evidence and whether it was sufficient to
    satisfy the
Sheppard
test, any error that she may have made was not
    jurisdictional.  Conclusions as to the inferences to be drawn from the evidence
    are within the jurisdiction of the preliminary inquiry judge and are not
    reviewable.

disposition

[31]

In
    the result, I would allow the appeal, quash the order for
certiorari
and the order for
mandamus
,
and I would order that the preliminary inquiry judges order discharging the
    appellant be reinstated.

Released:

JCM                                                          Robert
    P. Armstrong J.A.

SEP 05 2012                                    I agree
    J.C. MacPherson J.A.

I
    agree S.E. Pepall J.A.


